NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Argued December 9, 2008
                                    Decided March 6, 2009

                                             Before

                              JOEL M. FLAUM , Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐1764

JOSEPH M. SITA and MARJORIE SITA,                     Appeal  from  the  United  States  Tax
                Petitioners‐Appellants,               Court

       v.                                             No. 10068‐05

COMMISSIONER  OF  INTERNAL                            Harry A. Haines, 
REVENUE,                                              Judge.
             Respondent‐Appellee.



                                           O R D E R

    In  this  appeal,  Joseph  and  Marjorie  Sita  are  challenging  the  Tax  Court’s  decision
affirming a determination of the Commissioner of Internal Revenue that they underpaid
their  2001  and  2002  taxes.  On  their  2001  tax  return,  the  Sitas  claimed  a  depreciation
deduction  allegedly  authorized  by  47  U.S.C.  §  167,  as  well  as  a  tax  credit  allegedly
authorized by 47 U.S.C. § 44. On their 2002 return, the Sitas claimed a business expense
deduction  that  they  later  asserted  was  meant  to  be  a  depreciation  deduction.  The
deductions and the credit arose from the Sitas’ purchase of seven pay telephones from
No. 08‐1764                                                                                    Page 2

Alpha Telecom, Inc., at a price of $5,000 per phone. Under the terms of the agreement,
Alpha  Telecom  continued  to  manage  the  phones  and  retained  the  responsibility  for
selecting the locations, installing the phones, negotiating site contracts, obtaining insurance,
collecting revenue, and paying all fees. Alpha Telecom also agreed to buy back the phones
for 100% of the original sale price; if the phones were returned within three years, however,
the Sitas would have to deduct a 10% charge from their reimbursement.

    The Tax Court agreed with the Commissioner that the Sitas were not eligible for either
the depreciation deduction described in § 167 or for the tax credit authorized by § 44. It
accordingly upheld the deficiency assessed by the Commissioner of $3,121 in 2001 and
$2,100  in  2002.  Significantly,  both  the  Fifth  Circuit  and  the  Sixth  Circuit  have  already
decided that the purchasers of pay phones from Alpha Telecom are not eligible for either
a § 167 depreciation deduction or a § 44  tax credit. See Arrevalo v. Comm’r, 469 F.3d 436 (5th
Cir. 2006); Crooks v. Comm’r, 453 F.3d 653 (6th Cir. 2006). We agree with our sister circuits
and the Tax Court for the reasons articulated in the Tax Court’s opinion. See Sita v. Comm’r,
94 T.C.M. (CCH) 548 (2007).

    As  the  Tax  Court  explained  in  more  detail,  the  Sitas  are  not  eligible  for  the  §  167
depreciation deduction because the purchase and service arrangement did not give them
a sufficient ownership interest in the pay phones. The transfer of formal legal title is not
enough to qualify for this deduction. Durkin v. Comm’r, 872 F.2d 1271, 1275 (7th Cir. 1989).
One must have the benefits and burdens of ownership, and the Sitas did not. With regard
to the § 44  tax credit, the Sitas are not eligible because they are not subject to the Americans
With Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq. The tax credit applies only to
qualified expenditures made for the purpose of complying with the ADA. Because the Sitas
are  not  subject  to  the  ADA,  the  purchase  of  the  pay  phones  was  not  a  qualified
expenditure. 

   We therefore AFFIRM the decision of the Tax Court. 

                                                                                           So ordered.